650 S.E.2d 818 (2007)
STATE of North Carolina
v.
Sabe Murdock BUZBEE.
No. 338P07.
Supreme Court of North Carolina.
August 23, 2007.
Sabe Murdock Buzbee, pro se.
Derrick C. Mertz, Assistant Attorney General, James C. Gaither, Jr., District Attorney, for State of NC.

ORDER
Upon consideration of the petition filed by Defendant on the 12th day of July 2007 in this matter for a writ of certiorari to review the order of the North Carolina Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 23rd day of August 2007."